OPINION
PER CURIAM.
John Henry Van Fleet appeals the district court’s order dismissing his 42 U.S.C.A. § 1983 (West Supp.2000) action without prejudice for failure to pay the initial partial filing fee required under the Prison Litigation Reform Act, 28 U.S.C.A. § 1915(b)(1)(A) (West Supp.2000). On appeal, Van Fleet claims that he believed that he complied with the district court’s order to pay the initial fee increment when he signed the authorization form to have his prison account debited. Because it appears that Van Fleet’s omission was unintentional and because dismissal of this action will render some of Van Fleet’s claims time-barred, we vacate the district court’s order dismissing his action and remand this case to the district court so that Van Fleet may have a reasonable period in which to submit the partial filing fee. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

VACATED AND REMANDED.